Citation Nr: 1231264	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine with anterolisthesis of L4 and L5 and retrolisthesis of L3 and L4 associated with impairment of the right ankle, hereafter referred to as a lumbar spine disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy with paresthesias, associated with a lumbar spine disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right lower extremity radiculopathy with paresthesias, associated with a lumbar spine disability.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran was afforded a hearing before the Board in April 2012.  A copy of the transcript has been associated with the record.  The record was held open an additional 60 days with a continuing waiver of review regarding evidence received. 

The issues of service connection for pes planus, and an increased rating for a lumbar spine disability, and for left and right lower extremity radiculopathy with paresthesias are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO declined to reopen a claim of service connection for pes planus.  Although the Veteran initiated an appeal of that decision, he was notified that he did not timely file his Substantive Appeal, such that the decision became final.  

2.  Evidence received since the December 2005 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for pes planus.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the December 2005 rating decision is new and material, and the claim of service connection for pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection for pes planus was denied by the RO in December 1990 because first degree flat feet shown at separation was considered to be a constitutional or developmental abnormality.  The Veteran appealed to the Board, which denied the claim in April 1994.  The Board also found that first degree pes planus was first diagnosed on examination prior to service separation in January 1960 and that the Veteran had not required treatment for bilateral pes planus at any time.  Thus, the April 1994 Board decision is final.

In December 2005 the RO declined to reopen the claim of service connection for pes planus.  The evidence at the time consisted of service treatment records, VA treatment records through November 2001, private treatment records through 1991, and lay statements.  The RO declined to reopen the claim because there was no medical evidence that pes planus originated during service or was a result of a disease, injury or event during military service.  The Veteran was notified of the decision and his appellate rights.  Although a Notice of Disagreement was received, the Substantive Appeal was not timely, and the Veteran was so notified.  As such, this decision became final.

In the present appeal, additional evidence has been received in support of reopening the Veteran's claim of service connection for pes planus.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, additional evidence, including VA medical records through May 2012, and private medical records, including from Advanced Mexico Orthopedists, and from Advanced Foot and Ankle Specialists have been received.  The Veteran has also been afforded an April 2012 Board hearing regarding his pes planus.  

Of import, the additional evidence includes an April 2007 treatment note from podiatry indicating that the left foot showed an acquired flat foot deformity, a May 2010 bone scan showing osteoarthrosis of the mid feet, and private treatment records indicating that there was a chronic traumatic arthropathy of the foot and pain possibly related to pes planus.  In addition, there is hearing testimony indicating that prior to service the Veteran did not have pes planus, which was noted at separation, and that following service his feet worsened, he had limited to no arches, and his ability to stand and walk was limited.

The received evidence is not cumulative and redundant of evidence already of record, as there is medical evidence suggesting that the pes planus may be acquired, rather than congenital, and suggesting the possibility of continuity of symptomatology of pes planus first diagnosed on separation examination and since separation from service.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having received new and material evidence, the Veteran's claim of service connection for pes planus, must be reopened and considered on the merits.  


ORDER

The application to reopen the claim of service connection for pes planus is granted.  


REMAND

Service Connection for Pes Planus

A December 1957 entrance examination indicated that the Veteran's feet were normal.  In a report of medical history the Veteran reported no foot trouble.  In addition, in his hearing testimony, the Veteran indicated that he did not have problems with his feet prior to service.  There are lay statements, which although focused on the Veteran's ankle disabilities, attest that the Veteran was active in sports.  On separation examination in January 1960 it was noted that the Veteran's feet were abnormal, with pes planus to the first degree, not considered disabling.  

The Veteran contested that while in service he worked on rough terrain in the fields in Hawaii.  He reported that his pes planus worsened since service.  Medical records show that the Veteran has been treated for his feet, and as mentioned above, there was an indication that his left foot pes planus, at least, was acquired. 

Given the above, the Board finds that a VA examination to determine the nature and etiology of the Veteran's pes planus is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Increased Rating for Lumbar Spine Disability, Left and Right Extremity Radiculopathy with Paresthesias

The Veteran's degenerative joint disease of the lumbar spine with anterolisthesis of L4 and L5 and retrolisthesis of L3 and L4 associated with impairment of the right ankle, hereafter referred to as a lumbar spine disability is currently rated as 20 percent disabling.  The Veteran is separately service connected for left and right lower extremity radiculopathy with paresthesias associated with his lumbar spine disability, each rated as 10 percent disabling.  

The Veteran was most recently afforded a VA examination for his lumbar spine disability in August 2008, which showed forward flexion was limited to 70 degrees, extension was to 20 degrees, and right and left flexion were to 20 degrees, and right and left lateral rotation were to 30 degrees.  Range of motion was additionally limited by 10 degrees in flexion following repetitive use, and by 50 percent during flare ups due to pain, stiffness and lack of endurance.  The Veteran was afforded a peripheral nerves examination in regards to his right lower extremity in September 2010 and in regards to his left lower extremity in February 2010, which addressed symptomatology that is separately service-connected and rated.  

At his April 2012 hearing the Veteran indicated that he experienced tingling, weakness, numbness, and pain that radiated to his legs and occurred daily.  He reported that his back felt stiff and painful in the morning, and that he experienced difficulty bending, sitting for long periods, or standing more than 15 minutes.  

The Veteran submitted a private examination report from April 2012 that indicated that the Veteran reported worsening symptomatology.  Magnetic resonance imaging showed moderate acquired central stenosis at L4-5 with moderate facet arthropathy and mild effacement of the right L4 nerve root.  Impression was of progressive low back pain referring into the bilateral left greater than right lower extremities, aggravated with standing and walking, in the setting of lumbar stenosis at L4-5.  The examiner indicated that the Veteran's forward flexion was to 5 to 10 degrees, with zero degrees of extension, and limited side bending.  As such, the examiner indicated that based on forward flexion of the thoracolumbar spine to 30 degrees or less, the Veteran should be rated as 40 percent disabling.  

Given the evidence above which suggests a worsening disability, the Board will remand in order to obtain an examination that addresses the current level of severity of the Veteran's lumbar spine disability.  In addition, given the Veteran's reports of tingling and numbness in his extremities, and the rating criteria which requires consideration of separate ratings for associated objective neurologic abnormalities, the Board finds that the Veteran's appeal for an increased rating for a lumbar spine disability encompasses an appeal for an increased rating for his right and left lower extremities, and the examiner should address associated neurological impairment.  The examiner should also specifically address the additional functional limitations on motion according to the Deluca criteria.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his pes planus.  The examiner should describe whether the Veteran's pes planus is a congenital defect or acquired.  

A rationale for the decision should be provided, and should take into consideration the Veteran's contentions regarding his pes planus.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and degree of severity of his service-connected lumbar disability and lower extremity radiculopathy with paresthesias.  The claims folder should be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.

All indicated tests and studies, to include X-rays and studies, as appropriate, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should identify the existence, and frequency or extent, as appropriate, of any and all orthopedic and neurological symptoms associated with the Veteran's low back disability, to include radiculopathy to the left and right lower extremities.

On range of motion testing, the examiner should render findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  A rationale should be provided for opinions expressed. 

3.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


